FONES, Justice
(dissenting).
The Court has announced what I believe to be a new rule, to wit: that an expansion sale is not, per se, inadmissible, without an element of compulsion.
It is conceded that the Hotel owners bought the Hull-Dobbs property for expansion, but it is said, “We find no element of compulsion in this case that would make the Hull-Dobbs sale anything other than an open market sale.”
The need for expansion, per se, provides some degree of compulsion.
The degree of compulsion in the sale offered as comparable, can best be measured by the difference between the price paid for the Hull-Dobbs property and the price at which a similar property across the street could be bought. The record reflects that Mr. Alberding, the owner of a property similar in zoning, size and improvements, valued his property at $320,000.00 and, we are entitled to assume, would have sold it for that price. $180,000.00 to satisfy the need for expansion represents a significant degree of compulsion, in my opinion.
The trial judge addressed this aspect of the sale as follows:
“Both are in use for the storage of automobiles, and they are located in the same immediate area, yet the two appraisers testifying in behalf of the defendant property owner placed values of $9.00 and $10.00 per square foot, respectively, on the subject property, as against $19.00 per square foot paid for the Hull-Dobbs property. This, in and of itself, would indicate that these appraisers could not have considered the Hull-Dobbs sale an open market sale.”
We have heretofore followed the rule giving wide discretion to the trial judge in passing upon the elements of similarity between the proffered comparable and the condemned property, for the purpose of the admissibility of a comparable sale. In Railroad v. Hinds, 134 Tenn. 293, 183 S.W. 985 (1915), this Court quoted the following statement from Lewis on Eminent Domain :
“These are matters . . . with which the trial judge is usually conversant and they must rest largely in his discretion.”
This is the rule followed by the overwhelming majority of states. See annotations in 118 A.L.R. 869, and 85 A.L.R.2d 110.
I would not use the phrase, “an element of compulsion”, in any part of the definition of comparable sales. It is misleading and its connotation ranges from “any stress of circumstances” to “absolute necessity to buy”. The inquiry by the trial judge should be whether or not there is any stress of circumstances that would induce the seller to sacrifice or the buyer to pay a premium for the real estate proffered as a comparable sale. I agree that the mere finding of a dissimilarity or a stress of circumstances should not per se render a sale inadmissible. The degree of distortion necessary to render the sale inadmissible, whether from size, zoning, location, use, time of sale or the stress of circumstances surrounding the sale, should *724be left to the sound discretion of the trial judge.
The exclusion of the Hull-Dobbs sale is within the bounds of a sound discretion, in my opinion, and I would not disturb the trial judge’s ruling.